Citation Nr: 0031020	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-04 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative joint disease, right knee.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1968 to April 1970, and 
from July 1978 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO determined that new and 
material evidence had not been presented to reopen claims of 
entitlement to service connection for degenerative joint 
disease of the right and left knees.


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 1998, the 
RO determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for degenerative joint disease of the right knee; 
the RO also denied a claim of entitlement to service 
connection for degenerative joint disease of the left knee.

2.  The evidence received since the RO's September 1998 
decision, which denied service connection for degenerative 
joint disease of the right knee, was not previously of 
record, and which is not cumulative of other evidence of 
record, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for degenerative joint disease 
of the right knee. 

3.  The evidence received since the RO's September 1998 
decision, which denied service connection for degenerative 
joint disease of the left knee, and which was not previously 
of record and is not cumulative of other evidence of record, 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's September 1998 decision, in which the RO 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for degenerative joint disease of the right knee; 
and which denied a claim of entitlement to service connection 
for degenerative joint disease of the left knee, became 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has not been received since the 
RO's September 1998 decision denying the appellant's claim 
for degenerative joint disease of the right knee, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).

3.  New and material evidence has been received since the 
RO's September 1998 decision denying the appellant's claim 
for degenerative joint disease of the left knee, and the 
claim for degenerative joint disease of the left knee is 
reopened.  38 U.S.C.A. § 5108 (West 1999); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in June 1997, the RO denied a 
claim of entitlement to service connection for a right knee 
cap injury.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In this case, the veteran subsequently filed a claim for 
service connection for degenerative joint disease of the left 
knee, and filed to reopen her claim for a right knee 
condition, which the RO characterized as a claim for 
"degenerative joint disease of the right knee."  In 
September 1998, the RO determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for degenerative joint 
disease of the right knee; and denied the claim for 
degenerative joint disease of the left knee.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c).  

In October 1998, the veteran filed to reopen her claims.  In 
January 1999, the RO determined that new and material 
evidence had not been received to reopen the veteran's 
claims.  The veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's September 
1998 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).



A.  Right Knee

The Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for degenerative joint disease of the right knee.  A review 
of the record at the time of the RO's September 1998 decision 
shows that the relevant evidence of record consisted of the 
veteran's service medical records, VA hospital and outpatient 
treatment reports, collectively dated between 1979 and 1996, 
and the veteran's written testimony.  The veteran's service 
medical records included two reports, dated in June 1969, 
which showed that the veteran sought treatment on two 
occasions for pain after she slipped and fell on her right 
knee.  The diagnosis was traumatic synovitis.  The separation 
examination report from her first period of service, dated in 
January 1970, shows that her lower extremities were 
clinically evaluated as normal, and contains no mention of a 
knee condition.  The veteran did not self-report any relevant 
symptoms in the accompanying report of medical history.  The 
service medical records from the veteran's second period of 
service are silent as to complaints, treatment or a diagnosis 
involving the knees.  As for the post-service evidence, VA 
outpatient treatment reports show that the veteran began 
receiving treatment for right knee swelling in October 1987, 
after she fell at work (at that time, she also reported that 
she had originally hurt her knee during service).  The 
diagnoses included chronic recurrent effusion, right knee, 
and degenerative joint disease, right knee.

Based on this evidence, the RO denied the veteran's claim in 
September 1998.  Specifically, the RO determined that the 
evidence submitted since its last final determination (i.e., 
its June 1997 decision) was cumulative in nature, and was not 
new and material.  The Board parenthetically notes that at 
the time of the RO's June 1997 decision, the record included 
evidence showing that the veteran had right knee degenerative 
joint disease.

Evidence received since the RO's September 1998 decision 
includes VA hospital and outpatient treatment reports, 
collectively dated between 1996 and 2000, and written and 
oral testimony from the veteran.  Some of this evidence was 
already of record at the time of the RO's September 1998 
decision, and is not "new" within the meaning of 38 C.F.R. 
§ 3.156.  As for the remainder of the submitted evidence, 
although it is "new," the Board finds that none of this 
evidence is material.  Specifically, although this evidence 
shows that the veteran has been diagnosed with degenerative 
joint disease of the right knee which resulted in her 
undergoing a right total knee arthroplasty in October 1999, 
there was evidence showing that the veteran had degenerative 
joint disease of the right knee at the time of the RO's 
September 1998 denial of the claim.  Furthermore, the Board 
points out that all of the submitted evidence is dated at 
least 16 years after separation from the veteran's second 
period of service, and that none of it contains competent 
medical evidence indicating that the veteran has degenerative 
joint disease of the right knee that was caused or aggravated 
by her service.  The Board therefore finds that this evidence 
does not bear directly and substantially upon the issue at 
hand, is not probative of the issue at hand, and is not 
material.  

As a final matter, the Board notes that in April 2000, the 
Board received additional evidence.  Specifically, the Board 
received a copy of a VA outpatient treatment record, dated in 
March 2000.  This report was not of record at the time of the 
RO's most recent supplemental statement of the case, dated in 
November 1999.  In this respect, regulations provide that any 
pertinent evidence submitted by the veteran or representative 
which is accepted by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC), unless this procedural right is waived by the 
appellant.  See 38 C.F.R. § 20.1304(c) (1999) (emphasis 
added).  Although the veteran has not waived her procedural 
rights in this regard, the Board has determined that a remand 
for consideration of these reports, and issuance of an SSOC, 
is not warranted.  The Board has determined that new and 
material evidence has not been submitted because none of the 
submitted evidence bears directly and substantially upon the 
issue at hand, and is not probative of the issue at hand.  A 
review of the VA outpatient treatment report in issue that 
was received by the Board in March 2000, shows that the 
veteran primarily sought and received treatment for 
psychiatric problems, and that the diagnoses included chronic 
pain, degenerative joint disease, and status post right knee 
replacement.  However, there is no dispute in this case as to 
whether the veteran has degenerative joint disease of the 
right knee, as medical evidence of this was contained in the 
record at the time of the RO's September 1998 denial of the 
claim.  Such evidence is also contained in other recently 
submitted evidence.  The March 2000 VA outpatient treatment 
report is therefore cumulative, and has not been relied on by 
the Board as the basis for its denial of these claim.  
Accordingly, the Board finds that the evidence received by it 
in March 2000 is not pertinent evidence for which a remand is 
required under 38 C.F.R. § 20.1304(c).  

The only other pertinent evidence received since the RO's 
September 1998 denial of the claim consists of oral and 
written testimony from the veteran, much of it essentially 
cumulative of assertions previously advanced.  A review of 
the veteran's statements shows that it is essentially argued 
that she has degenerative joint disease of the right knee as 
a result of her nursing duties during service.  

However, the Board first notes that laypersons are not 
competent to give a medical opinion as to causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
addition, her assertions are within the scope of arguments 
which were of record at the time of the RO's September 1998 
decision.  Based on the foregoing, the Board finds that these 
statements are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321  (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  

In summary, the materials submitted to reopen the claim 
individually or in combination with previously assembled 
evidence are not so significant that they must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge, supra.  Therefore, the Board finds that new 
and material evidence has not been received to reopen claim 
for service connection for degenerative joint disease of the 
right knee.  The claim is therefore not reopened.  

Because the appellant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the Statement of the Case 
and Supplemental Statement of the Case provided by the RO as 
sufficient to inform the veteran of the elements necessary to 
complete her application to reopen the claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  

B.  Left Knee

With regard to the claim for degenerative joint disease of 
the left knee, the evidence of record at the time of the RO's 
September 1998 decision included service medical records.  
The separation examination report from the veteran's first 
period of service, dated in January 1970, shows that her 
lower extremities were clinically evaluated as normal, and 
contains no mention of a knee condition.  The veteran did not 
self-report any relevant symptoms in the accompanying report 
of medical history.  The service medical records from the 
veteran's second period of service were silent as to 
complaints, treatment or a diagnosis involving the knees.  
Post-service records consisted of VA outpatient and hospital 
records, dated between 1980 and 1996.  At the time of the 
RO's September 1998 decision the claims files did not contain 
competent evidence of a left knee disability.  

Based on this evidence, the RO determined that a left knee 
disability was not shown during service.  Evidence received 
since the RO's September 1998 decision includes VA outpatient 
treatment reports, dated in 1999.  Of particular note, a 
report dated in February 1999 shows that the veteran has been 
diagnosed with bilateral degenerative joint disease of the 
knees.

Generally, for a successful claim, at a minimum a claimant 
must present: (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the submitted evidence includes a February 1999 
VA outpatient treatment report which shows that the veteran 
has degenerative joint disease of the left knee.  This 
evidence was not of record at the time of the RO's September 
1998 decision, and is "new" within the meaning of 38 C.F.R. 
§ 3.156.  In addition, this evidence includes competent 
evidence of degenerative joint disease of the left knee, and 
therefore cures the evidentiary defect which was the basis 
for the RO's September 1998 decision.  Accordingly, the Board 
finds that this evidence bears directly and substantially 
upon the issue at hand, and concludes that this evidence is 
probative of the issue at hand, and is material.  See e.g., 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claim is therefore reopened.  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for 
degenerative joint disease of the right knee, the appeal is 
denied.

Having submitted new and material evidence, the claim of 
entitlement to service connection for degenerative joint 
disease of the left knee is reopened; the appeal is granted 
to this extent only and is subject to the following 
development.  


REMAND

The Board has determined that new and material evidence has 
been presented to reopen the claim for degenerative joint 
disease of the left knee.  However, the basis for the RO's 
denial of the claim was that new and material evidence had 
not been presented, and the RO has therefore not had the 
opportunity to adjudicate this claim under the pertinent 
statues and regulations.  See e.g., 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

The Board further notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claim of entitlement to service 
connection for degenerative joint disease of the left knee.  
Under the circumstances, the Board has determined that it 
cannot issue a decision on the veteran's claim without 
prejudicing her right to due process under law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore 
concludes that due process considerations mandate that the RO 
must consider the veteran's claim under the recent 
legislative changes contained in the Veterans Claims 
Assistance Act in the first instance.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should readjudicate the claim, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000, 
and the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  

2.  The veteran and her representative 
are informed that they remain under a 
duty to submit evidence in support of the 
claim.  If the veteran has or can obtain 
evidence that establishes that she has 
degenerative joint disease of the left 
knee that is related to her service, that 
evidence must be submitted by her to the 
RO.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran is free 
to submit additional evidence in support of her claim. 




		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 1 -


